Citation Nr: 1127947	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  The Veteran's case comes from the VA Regional Office in Milwaukee, Wisconsin (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.  While the Veteran's service treatment records do not include any complaint or diagnosis of a psychiatric disorder, the medical evidence of record clearly shows that a psychiatric disorder has been consistently diagnosed since September 1996.  However, the medical evidence of record includes may different diagnoses, many of them speculative, and the Board is unable to determine which is most accurate based on the evidence of record.  The Veteran's numerous suggested diagnoses include bipolar disorder, substance abuse disorder, anxiety disorder, PTSD, substance induced mood disorder, bipolar affective disorder, polysubstance dependence, depression, and insomnia.

Even the accuracy of the Veteran's diagnosis of PTSD is unclear from the evidence of record.  For example, an August 2004 letter from a VA physician stated that the Veteran experienced anxiety and PTSD.  However, in a July 2002 VA outpatient psychiatric report, the Veteran denied experiencing "being threatened, attacked, surviving a natural disaster or other stressful events," while in an October 2004 VA outpatient psychosocial assessment, a PTSD screen found that the Veteran had "never been threatened, attacked or survived a natural disaster or experienced any other stressful events."  In the same October 2004 report, the Veteran also stated that he had never been the victim of sexual abuse, which contradicts his claims of multiple in-service personal assault stressors.  The report also notes other contradictions in the Veteran's reported history, including stating that he had a 10 year old son when he previously stated that he had no children.  The Board also notes that in a July 2001 VA compensation application, the Veteran reported that he had never been married, despite other evidence of record which indicates that he had been married prior to that date.  Similar conflicts with the Veteran's reported military history are apparent from the record as well, such as the Veteran denying being in combat in the July 2002 VA outpatient psychiatric report, while reporting that he was in combat in the October 2004 VA outpatient psychosocial assessment.

Despite the confusion regarding the Veteran's diagnosis and the numerous conflicts with his reported history and stressors, the evidence of record does show that the Veteran has received multiple diagnoses of PTSD based on stressors which are reported to have occurred during military service.  Accordingly, there is some evidence of record that the Veteran may have a current diagnosis of a psychiatric disorder which is related to military service.  However, due to the numerous conflicts and confusing diagnoses, the medical evidence of record is insufficient to determine whether the Veteran has a current diagnosis of PTSD which is related to an in-service stressor or whether any other currently diagnosed psychiatric disorder is related to military service in some other manner.  The Veteran has never been provided with a VA medical examination with respect to his psychiatric disorder.  As such, a psychiatric examination is required to clarify the Veteran's psychiatric diagnosis and provide an etiological opinion.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1. The RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the existence and etiology of any psychiatric disorder found.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the service personnel records, service treatment records, and post-service medical records, the examiner must provide an opinion as to whether a diagnosis of PTSD is deemed appropriate.  If so, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  The examiner must also opine on how the Veteran's inconsistent reported history impacts any finding that the Veteran's PTSD is related to the listed stressors.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this position in light of the other findings of PTSD.  The examiner must also provide an opinion as to whether any psychiatric disorder, other than PTSD, is related to the Veteran's period of military service in any manner.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


